Citation Nr: 1039897	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  10-13 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1983 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied service 
connection for migraines with tension headaches.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

The Veteran's post-service treatment records included in the 
claims file date from March 1995 until October 2008.  These 
family medicine notes contain a November 2001 reference that the 
Veteran saw a neurologist for his headaches.  The Veteran did not 
provide the name or address of the neurologist; however, a 
referral dated August 2001 from the family medicine provider 
included a handwritten note next to the neurology referral 
request, which listed a doctor's name (Dr. K.) and what appears 
to be a phone number.  After a review of the claims file, it 
appears that no action was taken to identify, request, or obtain 
any private treatment records pertaining to neurology.  The RO 
must ask the Veteran to provide the specific name and address of 
any private medical care providers in order to obtain those 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for his headaches.  Of 
particular interest are any private 
treatment records pertaining to neurology 
reports from Dr. K. and any outstanding 
treatment records from October 2008 until 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, so he is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
additional development is determined to be 
necessary, the RO is to undertake the 
required actions.  Thereafter, if any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

